SPRAGUE, District Judge.
The proctor is an officer of the court, and the practice in admiralty has been to allow him to proceed for costs, when there is reason to believe the seaman has been designedly induced to settle, after service of process, without his proctor’s knowledge. The seaman is under a disadvantage in dealing with the other party, especially as to costs and matters of law, and is entitled to the aid of his proctor. In this case the libellant, being-a minor, was peculiarly under the protection of the court. He hud been brought on a voyage, contrary to his agreement, to a place in which he was an entire stranger;, denied his legal right to a discharge and to his wages; and on applying to the consul, his proper protector, had been refused all aid (through a misapprehension on the consul’s part), and as a last resort had applied to a lawyer. He was, then, clearly entitled to his costs as well as to his wages; and obliging him to pay his own costs was, in effect, deducting so much from his wages. There may be cases of settlements made with seamen, without consulting their proctors, which will stand; but in this case there seems to be good reason for allowing the proctor to proceed for his costs, notwithstanding the settlement with his client. Decree for costs.